JOURNAL ENTRY AND OPINION
Relator, Randy Lewis, has filed a complaint for a writ of mandamus through which he seeks an order from this court that requires the respondent, Judge Lloyd O. Brown, to grant a "motion for default judgement pursuant to Civil Rule (55) (a)," which was filed in the underlying case of State v. Lewis, Cuyahoga County Court of Common Pleas Case No. CR-264783.
In order for this court to issue a writ of mandamus, the relator must establish that: 1) the relator possesses a clear legal right to the relief requested; 2) the respondent possesses a clear legal duty to perform the requested act; and 3) the relator possesses no plain and adequate remedy at law. State exrel. Carter v. Wilkinson (1994), 70 Ohio St.3d 65. In the case sub judice, the relator has failed to establish each prong of the aforesaid three-part test. State ex rel. Bardo v. Lyndhurst 
(1988), 37 Ohio St.3d 106; State ex rel. Westchester Estates,Inc. v. Bacon (1980), 61 Ohio St.2d 42.
Accordingly, we sua sponte dismiss the relator's complaint for a writ of mandamus. Costs to relator.
Writ dismissed.
ANN DYKE, J., CONCURS
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE